Name: Commission Regulation (EU) NoÃ 696/2014 of 24 June 2014 amending Regulation (EC) NoÃ 1881/2006 as regards maximum levels of erucic acid in vegetable oils and fats and foods containing vegetable oils and fats Text with EEA relevance
 Type: Regulation
 Subject Matter: chemistry;  deterioration of the environment;  health;  processed agricultural produce;  foodstuff
 Date Published: nan

 25.6.2014 EN Official Journal of the European Union L 184/1 COMMISSION REGULATION (EU) No 696/2014 of 24 June 2014 amending Regulation (EC) No 1881/2006 as regards maximum levels of erucic acid in vegetable oils and fats and foods containing vegetable oils and fats (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (1), and in particular Article 2(3) thereof, Whereas: (1) Commission Regulation (EC) No 1881/2006 (2) sets maximum levels for contaminants in food. (2) A maximum level for erucic acid in oils and fats intended as such for human consumption and in foodstuffs containing added oils and fats has been established by Council Directive 76/621/EEC (3). Erucic acid is a natural plant toxin which is a contaminant according to the definition of the contaminant provided in Regulation (EEC) No 315/93 as the presence of erucic acid in food is the result of the agricultural production, more in particular the choice of the variety. To simplify the legislation, it is appropriate to establish the maximum level for erucic acid in Regulation (EC) No 1881/2006. Furthermore it is appropriate to harmonise the provisions for foodstuffs with a fat content equal or less than 5 %. Directive 76/621/EEC shall then be repealed subsequently by a self-standing legal act. (3) The appropriateness of a maximum level for erucic acid has been highlighted by the Scientific Committee on Food in its opinion expressed on 17 September 1993 on essential requirements for infant formulae and follow-on formulae (4). (4) A stricter maximum level for erucic acid in infant formulae and follow-on formulae has been established by Commission Directive 2006/141/EC (5); it is appropriate to indicate this maximum level also in Regulation (EC) No 1881/2006. (5) Regulation (EC) No 1881/2006 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 1881/2006, the following Section 8 Inherent plant toxins is added. Section 8: Inherent plant toxins Foodstuffs (1) Maximum levels (g/kg) 8.1 Erucic acid 8.1.1 Vegetable oils and fats 50 (6) 8.1.2 Foods containing added vegetable oils and fats with the exception of the foods referred to in 8.1.3 50 (6) 8.1.3 Infant formulae and follow-on formulae (8) 10 (6) Article 2 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 37, 13.2.1993, p. 1. (2) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5). (3) Council Directive 76/621/EEC of 20 July 1976 relating to the fixing of the maximum level of erucic acid in oils and fats intended as such for human consumption and in foodstuffs containing added oils and fats (OJ L 202, 28.7.1976, p. 35). (4) http://ec.europa.eu/food/fs/sc/scf/reports/scf_reports_34.pdf (5) Commission Directive 2006/141/EC of 22 December 2006 on infant formulae and follow-on formulae and amending Directive 1999/21/EC (OJ L 401, 30.12.2006, p. 1). (6) the maximum level refers to the level of erucic acid, calculated on the total level of fatty acids in the fat component in food.